Citation Nr: 1456233	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of, the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran presented sworn testimony during a video-conference Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  There is competent, probative evidence that bilateral hearing loss is attributable to noise exposure during service.

2.  The Veteran's tinnitus is as likely as not related to his active service or service connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Since the Board is granting the Veteran's claim for a bilateral hearing loss and tinnitus on the merits, there is no need to discuss whether the Veteran has received sufficient notice with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his hearing loss and tinnitus are related to his active duty service.

The Veteran was diagnosed with hearing loss and tinnitus in both the October 2010 VA examination and a private medical report in October 2014. 

The Veteran is competent to report exposure to noise during service.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of Aviation Ordnanceman.  This is a military occupational specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a).  Thus, while an in-service injury is not necessarily established, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service.

The Board notes that there is contradictory evidence in regards to the relationship between the Veteran's current hearing loss and tinnitus; however, the more probative evidence is in the Veteran's favor. 

Weighing against the Veteran's claim is a partially inadequate October 2010 VA examination.  In this examination, the VA examiner states that there is no evidence of hearing loss or tinnitus in service.  The Board notes that in part the VA examiner does not address the hearing acuity shift between the Veteran's entrance into service and separation.  

In January 1969, the Veteran's audiological evaluations of his pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-5
0
LEFT
-5
-10
-10
-5
-5

At separation in November 1972, the Veteran's audiological evaluation demonstrates a threshold shift for the worse as illustrated below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
5
0
LEFT
10
10
5
5
0

The United States Court of Appeals (Court) held, in Reonal v. Brown, 5 Vet. App. 458, 461 (1993), that an opinion based upon an inaccurate factual premise has no probative value.  Further, the VA examiner's rationale is contrary to the Courts holding in Hensley which stated that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Considering the inadequacies in the VA examiner's opinion, the Board finds that this opinion is of limited probative value.

Weighing in favor of the Veteran's claim is an October 2014 private examination. This examiner provides an accurate account of the Veteran's military occupation and service and his exposure to loud noises.  He includes his objective audiological finding and provides a positive opinion relating the Veteran's hearing loss and tinnitus to his military noise exposure. 

Weighing the two opinions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus had its onset in service.  Resolving equipoise in the Veteran's favor, all three elements to establish service connection for bilateral hearing loss and tinnitus have been met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


